NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR RODRIGUEZ ALFARO, AKA                      No.    16-73735
Omar Abel Rodriguez, AKA Omar Abel
Rodriguezalfaro,                                Agency No. A207-018-420

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Omar Rodriguez Alfaro, native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings. Edu v.

Holder, 624 F.3d 1137, 1142 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Rodriguez Alfaro failed to establish it is more likely than not

he will be tortured by or with the consent or acquiescence of the government of

Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of

torture too speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010) (generalized evidence of violence and crime in Mexico not particular to

petitioners was insufficient to establish CAT eligibility).

      PETITION FOR REVIEW DENIED.




                                           2                                16-73735